Case 1:20-cv-00259-ENV-SMG Document 7 Filed 02/12/20 Page 1 of 1 PageID #: 22



                                  ADAM J. FISHBEIN, P.C.
                                        ATTORNEY AT LAW

                                      735 Central Avenue
                                  Woodmere, New York 11598
                                   Telephone (516) 668-6945




                                        February 12, 2020


   VIA ECF
   The Honorable Steven M. Gold
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   RE:    Weiss v. American Express et al
          20-cv-249-ENV-SMG

   Dear Magistrate Judge Gold:

   I represent the plaintiff in the above matter. The docket sheet reflects that American Express
   was served and Alexander Fink. I have received an email from Raymond A. Garcia, Esq.
   from Strook as follows: “ However, “American Express Legal” isn’t a corporation/entity that
   exists, so there’s nothing on behalf of which we can waive service.” Therefore, based upon
   this representation, we shall not serve American Express Legal which means that all proper
   defendants have waived service.

   Thank you for the Court’s consideration of the foregoing.


   Yours faithfully,

         /s/
   Adam J. Fishbein

   Cc: Raymond A. Garcia, Esq.




                                               1
